                                                                                                                            FILED 

AO 245B (Rev. 02118)     Judgment in
                         Sheet J
                                       iii   Cnminal Case
                                                                                                                              JAN f ~ 20!9
                                                                                                                           Cieri<, u.s DistrictCou~
                                                  UNITED STATES DISTRICT COURT                                                Olstnct Of ~.;ontana
                                                                                                                                   Gr3Dt F~!ls

                                                                            District of Montana
                                                                                    )
               UNrrED STATES OF AMERICA                                             )       JUDGMENT IN A CRIMINAL CASE
                                        v.                                          )

                                                                                    )

           MARIA GABRIELLA AYALA MORENO                                                     Case Number: CR 18-58-GF-BMM-01
                                                                                    )
                                                                                    )       USM Number: 17305-046
                                                                                    )
                                                                                    )        Paul Gallardo
                                                                                    )       Defendarlt's Attorney
THE DEFENDANT: 

IilI pleaded guilty to count(s)                1 of the Indictment 


o pleaded nolo contendere to count(s)
   which was accepted by the court.
o was found guilty on count(s)
   after a plea of not gUilty.

The defendant is adjudicated guilty of these offenses;

Title & Section                        Nature ofOff'cnse                                                             Offense Ended
 21 U.S.C.§ 841(0)(1), (b)(lXAJ              Conspiracy to Po..es. with Intent to Distribute Controlled Substances    May 2018 


 and 21 U.S.C. § 846 





       The defendant is senteneed as provided in pages 2 through                   _-,-7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
o The defendant has been found not guilty on eount(s)
Ii2lCount(s)    ~2_ _ _ _ _ _ _ _ _ _                             1ilI is    o are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney forthis district within 30 days of any change ofname, residence,
or mailing address until aU fines, restitution. costs. and special assessments imposed l?Y this judgment are fully paid. Ifordered to pay restitution,
the defendant must notifY the court and United States attorney of material ehanges in economIC circumstances,




                                                                                   Brian Morris, United States District Judge
                                                                                   Name and Title of Judge


                                                                                   1/1712019
                                                                                   Date
AO 245B (Rev.021\8) Judgment in Criminal Case
                    Sheet 2 - Imprisonment
                                                                                                        Judgment ~ Page   _=2_   of   7
 DEFENDANT: MARIA GABRIELLA AYALA MORENO
 CASE NUMBER: CR 18-58-GF-BMM-01

                                                                IMPRISONMENT

          The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total 

 term of: 


  54 months, with credit for time served (185 days), Upon the defendant's release from custody, it is ordered that she be
  remanded to the custody and control of the Bureau of Immigration and Customs Enforcement, as it has been established she
  is an alien who may be subject to deportation proceed


     ri1     The court makes the following recommendations to the Bureau of Prisons;

  1, Placement in the Bureau of Prisons facilities in either Colorado or Arizona to allow her to be near her family for her period 

  of incarceration, 

  2, Participation, if eligible, in the Bureau of Prisons 500 hour Residential Drug Alcohol Treatment Program, 


     Iii'l   The defendant is remanded to Ihe eu,tody of the United States Marsh.L

    o        The defendant shall surrender to the United States Marshal for this district:

             o   at    _________ 0                       a,m,     o   p,m,     on

             o   as notified by the United States MarshaL

    o        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             o   before 2 p,m, on

             o   as notified by the United States Marshal.
             o   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
I have executed this judgment as follows:




             Defendant delivered on

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                     UNlTED STATES MARSHAL


                                                                             By
                                                                                                DEPUTY UNITED STATES MARSHAL
 AO 24SB (Rev. 02118) 	 Judgment in a Criminal Calle
                          Sheet 3 -, Supervised Release
                                                                                                               Judgment Page ....   3   of   1
 DEFENDANT: MARIA GABRIELLA AYAlA MORENO
 CASE NUMBER: CR 18-S8-GF-BMM-01
                                                            SUPERVISED RELEASE
 Upon release from       imprisonment~    you will be on supervised release for a term of:
      5 years, While on supervised release, she shall not enter the United States without proper application and receiving
      permission from the Bureau of Immigration and Customs Enforcement. The term of supervised release will be inactive while
      the defendant is not residing in the United States, If she retums to the United States, legally or illegally, within 72. hours of
      retum, she is to report in person to the nearest United States Probation Office and shall be subject to active supervised
      release supervision,




                                                          MANDATORY CONDITIONS 


1.       You must not commit another federal, state or local crime,
2.       You must not unlawfully possess a controlled substance,
3.       You must refrain from any unlawful use of a controiled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least t\Jt'O periodic drug tests thereafter. as determined by the court.
                  oThe above drug testing condition is suspended, based on the eourt!s determination that you
                    pose a low risk of future substanee abuse. (check if applicable)
4"        0     You must make restitution in accordance with 18 U,S,C, §§ 3663 and 3663A or any other statute authorizing a sentence of
                restitution. (cheeR if app/lctlble)
.5.       l!1   You must eooperate in the collection of DNA as directed by the probation offieer. (check if applicable)
6,        0     You must comply with the requirements oflhe Sex Offender Registration and Notification Act (34 U,S,c. § 20901, ef seq.) as
                directed by the probation officer. the Bureau of Prisons, or any state sex offender regjstration agency in the location where you
                reside, work! are a student, or were eonvieted of a qualifying offense. (c1teck if applicable)
7.        0     You must participate in an approved program for domestic violence. (check if applicob/~)




You must comply with the standard conditions that have been adopted by this court as wen as with any other conditions on the attaehed
page,
 AO 24SB (Rev, Q1!IR) 	 Judgment in a Criminal Case 

                          Sheet 3A -   Supemsed Release 

                                                                                                                4 _ 0 f _ _- '7_ __
                                                                                               Judgment-Page _ _"-_
DEFENDANT: MARIA GABRIELLA AYALA MORENO
CASE NUMBER: CR 18-58-GF-BMM-Ol

                                           STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they estabUsh the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I. 	 You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2. 	 After initially reporting to the probation office, you win receive instructions from the court or the probation officer about how and
      when you lllUSt report to the probation officer! and you must report to the probation officer as instructed.
), 	 You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4. 	 You must answer truthfully the questions a.ked by your probation officer,
5. 	 You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangement. (such'" the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation offieer within 72
      hours of becoming aware of a change or expected change.
6, 	 You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation offieer to
      take any itcms prohibited by the conditions of yom supervision that he or she observes in plain view.
7. 	 You must work full time (at least 30 hours per week) at a lawful type ofemploymcnl, unless the probation officer excuses you from
      doing so. [fyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about yom work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least !O
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a ehange or expected change,
S. 	 You must not communieate Or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a fe1ony, you must not knowingly eonununieate or interact with that person without first getting the permission of the
      probation o f f i c e r . '                                                                     ,
9. 	 If you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.
10. 	 You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (Le., anything that was
      designed, or was modified for, the speeific purpose of causing bodily injury or death to another person such as nunehakus or tasers),
11, You must not act or make any agreement with a law enforeement agency to act as a confidential human source or infonnant without
      first getting the pemlission of the court.
12, 	 If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confinn that you have notified the person about the risk,
13. 	 You must follow the instructions of the probation officer related to the conditions ofsupervision.



U.S. Probation Office Use Only
A u.s. probation offieer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further infonnation regarding these conditions, see Overview ofProbation and Supen>ised
Release Conditions available at: WW\V,uscourts,gov.
                      j




Defendant's Signature 	                                                                                  Date _ _ _ _ _ _ _ _ __
 AO 245B(Rev. 02118) Judgment in a Criminal Case
                     Sheet 3D - Supervised Release
                                                                                            Judgment-Page ~ of             1
DEFENDANT: MARIA GABRIELLA AYALA MORENO
CASE NUMBER: CR 18-58-GF-BMM-01

                                        SPECIAL CONDITIONS OF SUPERVISION
1, You must surrender to United States Immigration and Customs Enforcement and follow all their instructions and
reporting requirements until any deportation proceedings are completed,

2, If you are ordered deported from the United States, you must remain outside the United States, unless legally
authortzed to reenter, If you reenter the United States, you must report to the nearest probation office within 72 hours after
you retum.
AO 245B (Rev. 02118)   Judgment in a Criminal Case
                       Sheet 5   Criminal MODetary Penalties
                                                                                                              Judgment   Pa.ge     6         of             7
 DEFENDANT: MARIA GABRIELLA AYALA MORENO
 CASE NUMBER: CR 18-58-GF-BMM-Ol
                                               CRIMINAL MONETARY PENALTIES
      The derendant must pay the total criminal monetary penalties under the schedule of payments On Sheet 6.


                     Anessment                      JVTA Assessment·                   Fine                         Restitution
 TOTALS            $ WAIVED                      $ N/A                               $ WAIVED                     $ N/A


 o 	 The determination of restitution is deferred until .._... ____ • An             Amended Judgment in a Criminal Case (AO USC) will be entered
      after such detennination.

 o 	 The defendant must make restitution (including community restitution) to the following payees in the .mount listed below.
      If the defendant makes a partial payment, each payee sh.1l receive an approximately proportioned payment, unless specified otherwise in
      the prioriI)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664{,), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                                                      Restitution Ordered           Priority or Percentage
                                                                                                                                     .-,.. .  ~""  : ;;;:, ':':;.;' ,
                                                                                                                                                  'S""   ".~: :;.




TOTALS 	                             $ _ _ _ _ _~O~.O::._O                         $_ _ _ _ _ _ _~O~.O~O~


D	    Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ _ _ __

D	    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgmenl, pursuantto 18 US.c. § 3612(f). All of the payment options On Sheet 6 may be subjeel
      10 penalties fur delinquency and default, pursuant to 18 U.S.c. § 3612(g).

o	    The court determined that the defendant does not have the ability 10 pay interest and it is ordered that:

      D 	 the interest requirement is waived for the            o       fine       restitution, 

           the interest requirement for the        D     fine       0     restitution is modified as follows: 


• Iustiee fur Victims ofTrafficking Act of 2015, Pub. L No. 114·22. 

•• Findings for the total amount oflosses are required under Chapters 109A, j 10. j lOA, and 113A of Title 18 for offenseseommitred on or 

after September 13, 1994, but before April 23, 1996. 

A0245B (Rev,02ltS) 	Judgment ina Criminal Case
                    Sheet 6 - Scltedule QfPayments
                                                                                                                               7_ of
                                                                                                            Judgment -	 Page _ _                    7
DEFENDANT: MARIA GABRIELLA AYALA MORENO
CASE NUMBER: CR 18-58-GF-BMM-01


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A      D Lump sum payment of $                                  due immediately t balance due

             D     not later than =-:::--;:--=--o;:-----:=_' or 

             D     in accordance with D C, D D,         D E, or                D   F below; or 


B      D	    Payment to begin immediately (may be combined with             DC,         D 0, or      D F below); or

C      D     Payment in equal                   (e,g., weekly, mQnihfy, quarterly) ins.tallments of $                            oyer a period of
            _ _ _ _ _ (e.g., months or years), to commence                        (e.g.• 30 or 60 days) after the date of this judgment; or

o      D 	 Payment in equal                      (e.g., weekly. monthly, qUMterly) installments of :;;                        over a period of
            _ _ _::-_ (e,g., monlits or years), to conunenee                      (e.g., 30 or 60 days) after release from imprisonment to a
             tenn of supervision; or

E      D 	 Payment during the term of supervised release will commence within                    (e,g" 30 or 60 days) a!rer release from
             imprisonment. The eourt will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      0	    Special instructions regarding the paymcnt of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this jud~ment imposes imprisonment, pavrnent ofcriminal monetary penalties is due during
the pcriod of imprisonrnenl All criminal monetary penalt.es, except those payments made through tbe Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk ofthe court,

The defendant shan receive credit for all payments previously made toward any criminal monetary penalties imposed.




D      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (Including defendan, number), T ot.l Amount, Joint and Several Amoun~
       and corresponding p.yee, if appropriate.




D      Thc defendant shall pay the cost of prosecution. 


D      The defendant shall pay the following court CO'I(S): 


Ii1!   The defendant shall furfeit the defendant's interest in the following property to the United States: 

        $8,323 in United States currency and $2,120 in Mexican currency


Paymcnls shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) eommunity restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
